DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2, line 1, “The display unit according to patent claim 1” should read “The display unit according to claim 1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said determined charge/fuel proportion" and “said determined drive/fuel proportion” in claim 1, lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “said determined charge/fuel proportion" in claim 2, line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a display unit for a hybrid vehicle, a first electronic determining module and a first display element.
Claims 3-4 are rejected as being dependent claims to the previously rejected claims 1 and 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hartl et al. (US 20120179313, hereinafter Hartl; already of record from IDS).
claim 1, Hartl teaches a display unit for a hybrid vehicle having at least one internal combustion engine-powered drive and at least one electric motor-powered drive, the display unit comprising (See at least Hartl: Fig. 1):
a first electronic determining module that determines a proportion of total fuel consumption which is used to charge an energy accumulator for the electric motor-powered drive and/or that determines a proportion of total fuel consumption which is used to drive the hybrid vehicle (See at least Hartl: Fig. 1; Para. 0007; Para. 0053; Fig. 3; Para. 0058); and
a first display element that displays at least said determined charge/fuel proportion and/or said determined drive/fuel proportion in addition to the total fuel consumption (See at least Hartl: Fig. 3; Para. 0058).

	Regarding claim 2, Hartl teaches the display unit according to patent claim 1. Hartl further teaches:
further comprising: a second electronic determining module that determines an electrical increase in range on the basis of said determined charge/fuel proportion (See at least Hartl: Para. 0058).
a second display element that displays an electrical increase in range in at least one defined form of representation (See at least Hartl: Para. 0058).

	Regarding claim 3, Hartl teaches the display unit according to patent claim 2. Hartl further teaches:
wherein a form of representation of said electrical increase in range is defined by: 
(See at least Hartl: Para. 0058).

	Regarding claim 4, Hartl teaches the display unit according to patent claim 3. Hartl further teaches:
wherein a form of representation of said electrical increase in range is defined within the display of the current charge status (See at least Hartl: Para. 0058).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663